Citation Nr: 0701800	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-22 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lower back strain (claimed as facet syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 2000 to 
May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's service-connected lower back strain is 
characterized by subjective complaints of constant pain, 
flexion limited to 85 degrees, extension to 10 degrees, 
lateral flexion to 25 degrees, and rotation to 30 degrees but 
not listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for lower back strain have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a; Diagnostic Code 
5295 (2002); Diagnostic Codes 5235 to 5243 (2006), effective 
September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence, including any 
medical reports that he had, to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in July 2003. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2003 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures. It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40. 
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.

The veteran is seeking an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
evaluated as 20 percent disabling under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  The Board notes 
that, during the pendency of the veteran's appeal, 
substantive changes were made to that portion of the Rating 
Schedule that addresses spine disease.  See 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243), which changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.114 (2005).

The Board notes that it provided the veteran with notice of 
the revised regulations in the April 2004 Supplemental 
Statement of the Case (SSOC). Thus, the Board will proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to the September 26, 2003 revision, pursuant to 38 
C.F.R. §4.71a, Diagnostic Code 5295, a 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  The Board has 
carefully reviewed the medical evidence of record, including 
the VA examination conducted in July 2003.  Initially the 
Board notes that, as to any complaints the veteran has about 
pain radiating to his left leg, this symptom has been 
separately rated as a left sided sciatica in a May 2003 
rating decision.  Therefore, this symptom will not be 
considered in this decision.

The veteran underwent VA examinations in March 2003 and July 
2003.  The March 2003 VA examination report notes that the 
veteran reported that the smallest little thing that he might 
do, such as turn, or twist, or pick something up, is more 
likely to cause pain.  The veteran reported that he has been 
taking Baclofen and naproxen.  Physical examination 
demonstrated flexion to 85 degrees, extension to 10 degrees, 
lateral bending to 25 degrees, and rotation to 35 degrees.  
The veteran demonstrated slight discomfort rotating to the 
right and some mild discomfort at forward flexion on the 
fourth and fifth repetition.  

The July 2003 VA examination report notes that the veteran 
reported that his back pain seemed to be steady and 
consistent.  The veteran acknowledged that he had not had any 
surgeries on his back and did not use a back brace.  The 
veteran reported that he didn't miss any work or school and 
that he sleeps fairly well because of the medications that he 
takes before bedtime.  The examiner noted that an MRI had 
been done in the prior month which was grossly normal.  The 
MRI did show some minimal degenerative changes in the lower 
lumbar spine, a very mild diffuse disk bulge, but with no 
central canal stenosis.  Physical examination demonstrated 
flexion to 90 degrees, extension to 10 degrees, lateral 
flexion to 25 degrees, and rotation to 30 degrees.  The 
examiner noted the veteran had some mild discomfort on the 
third and fourth repetition and some mild to moderate 
discomfort on the fifth repetition of forward flexion, he was 
able to go to 90 degrees, and there was no true fatiguing or 
incoordination.  The examiner noted that there was some mild 
increased discomfort on each repetition and actually some 
mild to moderate discomfort on the fourth and fifth 
repetition on lateral bending, but no true fatiguing or 
incoordination.  

The Board finds that the veteran's low back disability does 
not more closely approximate the criteria for a 40 percent 
disability rating under this code.  The veteran has not 
demonstrated listing of his whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion, or narrowing and irregularity of 
joint space.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2003, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codess 5285-5289 
(2002) are not for application.

Under 38 C.F.R. § 4.71a, DC 5292, a 20 percent disability 
rating is warranted for moderate limitation of motion, and 40 
percent disability rating is warranted for severe limitation 
of motion of the lumbar spine.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

The new rating formula for diseases and injuries of the spine 
specify that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. Id., Note (2). 

While the veteran has definitely demonstrated limitation of 
his lumbar spine, his VA examination reports do not show that 
his limitation is severe.  During the 2003 VA examinations, 
his most limited flexion was to 85 degrees and most limited 
extension was to 10 degrees. Therefore, he has not 
demonstrated severe limitation of motion.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended. The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

With respect to Note (1), as noted above, as to any 
complaints the veteran has about pain radiating to his left 
leg, this symptom has been separately rated as a left sided 
sciatica in a May 2003 rating decision. 

Here, the Board finds that an increased rating in excess of 
20 percent is not warranted as the evidence does not 
demonstrate forward flexion of the thoracolumbar spine 
limited to 30 degrees.  As noted before, at its most limited, 
the veteran's flexion was measured at 85 degrees. Moreover, 
there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine. Therefore, an increase to 40 percent 
under these revised regulations is not warranted.

Finally, the Board has considered the veteran's functional 
loss due to pain on motion, under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 for all rating codes potentially applicable to 
the veteran's disability.  DeLuca v. Brown, supra.  However, 
the Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected low back disability 
are contemplated in the 20 percent rating assigned by the 
Board. There is no indication that pain, due to disability of 
the spine, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

The Board notes that there is no evidence of record that the 
veteran's lower back strain causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran. As the 
evidence preponderates against the claim for an increased 
rating for the veteran's lower back strain, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied. 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
lower back strain (claimed as facet syndrome) is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


